Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

dated as of

January 22, 2016

between

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC

and

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC

RBC CAPITAL MARKETS, LLC

SCOTIA CAPITAL (USA) INC.

TD SECURITIES (USA) LLC

on behalf of themselves and the Initial Purchasers listed on Schedule I hereto



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of January 22, 2016, among Transcontinental Gas Pipe Line Company, LLC (the
“Company”), a limited liability company duly formed and validly existing under
the laws of the State of Delaware, and Barclays Capital Inc., J.P. Morgan
Securities LLC, RBC Capital Markets, LLC, Scotia Capital (USA) Inc. and TD
Securities (USA) LLC, acting on behalf of themselves and the several initial
purchasers listed on Schedule I hereto (the “Initial Purchasers”).

This Agreement is made pursuant to the Purchase Agreement dated as of
January 19, 2016, among the Company and Barclays Capital Inc., J.P. Morgan
Securities LLC, RBC Capital Markets, LLC, Scotia Capital (USA) Inc. and TD
Securities (USA) LLC, as representatives of the Initial Purchasers (the
“Purchase Agreement”), which provides for the sale by the Company to the Initial
Purchasers of $1,000,000,000 principal amount of its 7.85% Senior Notes due 2026
(the “Securities”). The Securities are to be issued pursuant to the provisions
of an Indenture dated the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Indenture”) by and among the Company and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide to each Initial Purchaser and its direct and
indirect transferees the registration rights with respect to the Securities set
forth in this Agreement. The execution of this Agreement is a condition to the
closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

 

  1. Definitions.

As used in this Agreement, the following capitalized defined terms have the
following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

“Additional Interest” shall have the meaning set forth in Section 2(e).

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) under the
1934 Act.

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble and also includes the
Company’s successors.



--------------------------------------------------------------------------------

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean a registration statement on
Form S-4 (or, if applicable, on another appropriate form) relating to an
offering of Exchange Securities pursuant to an Registered Exchange Offer and all
amendments and supplements to such registration statement, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean any securities issued by the Company to be
offered to Holders in exchange for Securities (pursuant to the Registered
Exchange Offer or otherwise) pursuant to an Exchange Offer Registration
Statement containing terms identical to the Securities for which they are
exchanged except that (i) interest thereon shall accrue from the last date on
which interest was paid on the Securities or, if no such interest has been paid,
from the date of issuance of the Securities, and (ii) the Exchange Securities
will not contain the legend appearing on the face of the Securities in the form
recited in the Indenture and will not contain terms with respect to transfer
restrictions.

“Holder” shall mean each Initial Purchaser, for so long as it owns any Transfer
Restricted Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Transfer Restricted
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holder” shall include Participating Broker-Dealers
(as defined in Section 4(a)).

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Indenture” shall have the meaning set forth in the preamble.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Transfer Restricted Securities; provided that,
for purposes of Section 6(b), whenever the consent or approval of Holders of a
specified percentage of Transfer Restricted Securities is required hereunder,
Transfer Restricted Securities held by the Company or any of its affiliates (as
such term is defined in Rule 405 under the 1933 Act) (other than the Initial
Purchasers or subsequent Holders of Transfer Restricted Securities if such
subsequent Holders are deemed to be such affiliates solely by reason of their
holding of such Transfer Restricted Securities) shall not be considered
outstanding and shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage or amount.

“Participant” shall have the meaning set forth in Section 5(a).

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

 

2



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Transfer
Restricted Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
all material incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registration Default” shall have the meaning set forth in Section 2(e).

“Registered Exchange Offer” shall mean the exchange offer by the Company of
Exchange Securities for all Securities that are Transfer Restricted Securities
pursuant to Section 2(a) hereof.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all Commission, stock exchange or Financial Industry Regulatory
Authority registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Transfer Restricted Securities), (iii) all expenses of any Person in preparing
or assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the reasonable fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders and which counsel may also be
counsel for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Company, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, but excluding fees of counsel to the Underwriters (other than
the fees and expenses set forth in clause (ii) above) and the Holders and
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Transfer Restricted Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or the Transfer Restricted Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Securities” shall have the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Transfer Restricted Securities (but no other securities unless
approved by the Holders of a majority of the aggregate principal amount of
outstanding Transfer Restricted Securities that are covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the 1933
Act, or any similar rule that may be adopted by the Commission, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

“TIA” shall have the meaning set forth in Section 3(l) hereof.

“Transfer Restricted Securities” shall mean each outstanding Security until:
(i) when in the case of a Holder who was entitled to participate in the
Registered Exchange Offer, an Exchange Offer Registration Statement with respect
to such Security shall have been declared effective under the 1933 Act and
either (a) such Security shall have been exchanged by a Person other than a
broker-dealer for an Exchange Security in the Registered Exchange Offer or
(b) the Registered Exchange Offer shall have been consummated and such Security
was not tendered by the Holder thereof in the Registered Exchange Offer;
(ii) following the exchange by a broker-dealer in the Registered Exchange Offer
of a Security for an Exchange Security, the date on which such Exchange Security
is sold to a purchaser who receives from such broker-dealer on or prior to the
date of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement; (iii) the date on which such Security has been
effectively registered under the 1933 Act and disposed of in accordance with the
Shelf Registration Statement; or (iv) the earlier of the date (A) on which such
Security has been sold pursuant to Rule 144 under the 1933 Act under the
circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the 1933 Act or otherwise, is
entitled to be removed by the Company or pursuant to the Indenture or (B) that
is two years after the Closing Date.

“Trustee” shall have the meaning set forth in the preamble.

“Underwriter” shall have the meaning set forth in Section 3 hereof.

“Underwritten Registration or Underwritten Offering” shall mean a registration
in which Transfer Restricted Securities are sold to an Underwriter for
reoffering to the public.

 

  2. Registration under the 1933 Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the Commission, the Company shall, (1) file an
Exchange Offer Registration Statement covering the offer by the Company to the
Holders to exchange all of the Transfer Restricted Securities for an equal
aggregate principal amount of Exchange Securities and (2) use its commercially
reasonable efforts to cause such Exchange Offer Registration Statement to be
declared effective promptly by the Commission. The Company shall use its
commercially reasonable efforts to have the Exchange Offer Registration
Statement remain effective until the closing of the

 

4



--------------------------------------------------------------------------------

Registered Exchange Offer. The Company shall commence the Registered Exchange
Offer promptly after the Exchange Offer Registration Statement has been declared
effective by the Commission and use its commercially reasonable efforts to have
the Registered Exchange Offer consummated (by issuing Exchange Securities for
all tendered, and not validly withdrawn Transfer Restricted Securities) not
later than 30 Business Days, or longer, if required by the federal securities
laws, after such effective date. The Company shall commence the Registered
Exchange Offer by mailing the related exchange offer Prospectus and accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law:

(i) that the Registered Exchange Offer is being made pursuant to this
Registration Rights Agreement and that all Transfer Restricted Securities
validly tendered will be accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Transfer Restricted Security not tendered will remain outstanding
and continue to accrue interest, but will not retain any rights under this
Agreement;

(iv) that Holders electing to have a Transfer Restricted Security exchanged
pursuant to the Registered Exchange Offer will be required to surrender such
Transfer Restricted Security, together with the enclosed letters of transmittal,
to the institution and at the address specified in the notice prior to the close
of business on the last Exchange Date; and

(v) that Holders will be entitled to withdraw their election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Transfer
Restricted Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Transfer Restricted Securities exchanged.

As soon as practicable after the last Exchange Date, the Company shall:

(A) accept for exchange Transfer Restricted Securities or portions thereof
tendered and not validly withdrawn pursuant to the Registered Exchange Offer;
and

(B) deliver, or cause to be delivered, to the Trustee for cancellation all
Transfer Restricted Securities or portions thereof so accepted for exchange by
the Company and issue and cause the Trustee to promptly authenticate and deliver
to each Holder an Exchange Security equal in aggregate principal amount to the
aggregate principal amount of the Transfer Restricted Securities surrendered by
such Holder.

 

5



--------------------------------------------------------------------------------

The Company shall use its commercially reasonable efforts to complete the
Registered Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Registered Exchange Offer. Upon request by
the Initial Purchasers, the Company shall inform the Initial Purchasers of the
names and addresses of the Holders to whom the Registered Exchange Offer is
made, and the Initial Purchasers shall have the right, subject to applicable
law, to contact such Holders and otherwise facilitate the tender of Transfer
Restricted Securities in the Registered Exchange Offer.

If, during the period the Exchange Offer Registration Statement is effective, an
event occurs which makes any statement made in such Exchange Offer Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Exchange Offer Registration Statement
or Prospectus in order to make the statements therein not misleading, the
Company shall use its commercially reasonable efforts to prepare and file with
the Commission a supplement or post-effective amendment to the Exchange Offer
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Transfer Restricted Securities, such
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Company agrees
to notify the Holders to suspend the exchange of the Transfer Restricted
Securities as promptly as practicable after the occurrence of such an event, and
the Holders hereby agree to suspend such exchange until the Company has amended
or supplemented the Prospectus to correct such misstatement or omission.

(b) If (i) the Company is not (A) permitted to file the Exchange Offer
Registration Statement or (B) permitted to consummate the Registered Exchange
Offer because the Registered Exchange Offer is not permitted by applicable law
or applicable interpretation of the Staff of the Commission; (ii) for any
reason, the Exchange Offer is not consummated within 365 days after the Closing
Date; or (iii) any Holder of Transfer Restricted Securities notifies the Company
prior to the 20th day following the consummation of the Registered Exchange
Offer that: (A) it is prohibited by law or applicable interpretation of the
Staff of the Commission from participating in the Registered Exchange Offer,
(B) it may not resell the Exchange Securities acquired by it in the Registered
Exchange Offer to the public without delivering a Prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales or (C) it is a broker-dealer and owns Securities
acquired directly from the Company or an affiliate of the Company, the Company
shall (x) use its commercially reasonable efforts to file with the Commission
reasonably promptly after such filing obligation arises (or, if later, the date
by which the Company is obligated to file an Exchange Offer Registration
Statement) a Shelf Registration Statement providing for the resale by the
Holders (other than those who fail to comply with the paragraph immediately
following clause (p) of Section 3) of all of their Transfer Restricted
Securities and (y) use its commercially reasonable efforts to keep such Shelf
Registration Statement effective until the earlier of (1) two years after the
Closing Date and (2) the date on which all Transfer Restricted Securities are
disposed of in accordance herewith or

 

6



--------------------------------------------------------------------------------

cease to be Transfer Restricted Securities within the meaning of this Agreement.
If the Company is required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of the preceding sentence, the
Company shall use it commercially reasonable efforts to file and have declared
effective by the Commission both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Transfer Restricted Securities and
a Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to reoffers and
resales of Transfer Restricted Securities held by the Holders who must deliver
the related Prospectus. Subject to the following paragraph, the Company agrees
to use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective until the date that is two years after the
Closing Date or such shorter period that will terminate when all of the Transfer
Restricted Securities covered by the Shelf Registration Statement have been sold
pursuant to the Shelf Registration Statement or cease to be Transfer Restricted
Securities within the meaning of this Agreement. The Company further agrees to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement, the 1933 Act or any other rules
and regulations thereunder for shelf registration or if reasonably requested by
a Holder with respect to information relating to such Holder, and to use its
commercially reasonable efforts to cause any such amendment to be declared
effective by the Commission and such Shelf Registration Statement to become
usable as soon as thereafter practicable. The Company agrees to furnish to the
Holders of Transfer Restricted Securities copies of any such supplement or
amendment promptly after its being used or filed with the Commission.

Notwithstanding anything to the contrary in this Agreement, the Company, upon
advising the Initial Purchasers and each Holder, may suspend the use of the
Prospectus included in any Shelf Registration Statement in the event that and
for periods of time not to exceed 30 consecutive days and for no more than 60
days during any 365 day period in which such suspensions are in effect (each
such period, a “Suspension Period”) if (i) an event or circumstance occurs and
is continuing as a result of which the Shelf Registration Statement, the related
Prospectus or any document incorporated therein by reference as then amended or
supplemented or proposed to be filed would, in the good faith judgment of the
Company, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (ii)(A) the
Company determines in its good faith judgment that the disclosure of such event
at such time would have a material adverse effect on the business, operations or
prospects of the Company or (B) the disclosure otherwise relates to a material
business transaction or development which has not been publicly disclosed;
provided, however, that upon the termination of such Suspension Period, the
Company shall promptly advise the Initial Purchasers and each Holder that such
Suspension Period has been terminated.

(c) The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay all
underwriting discounts, if any, and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Transfer Restricted
Securities pursuant to a Shelf Registration Statement.

 

7



--------------------------------------------------------------------------------

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
Commission; provided, however, that if after it has been declared effective, the
offering of Transfer Restricted Securities pursuant to a Shelf Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the Commission or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective during the
period of such interference until the offering of Transfer Restricted Securities
pursuant to such Registration Statement may legally resume.

(e) The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2(a) or
Section 2(b) hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees that if:

(i) the Registered Exchange Offer is not consummated on or prior to the 365th
day following the Closing Date, or

(ii) the Shelf Registration Statement or an Exchange Offer Registration
Statement is declared effective but thereafter ceases to be effective or usable
(other than during a Suspension Period) prior to the date that is two years
after the Closing Date other than after the Transfer Restricted Securities have
been disposed of under the Shelf Registration Statement or cease to be Transfer
Restricted Securities, without being succeeded within two Business Days by a
post-effective amendment which cures the failure and that is itself immediately
declared effective,

(each such event referred to in clauses (i) and (ii) a “Registration Default”),
Additional Interest (“Additional Interest”) will accrue on the affected Transfer
Restricted Securities. The rate of Additional Interest will be one-quarter of
one percent (0.25%) per annum on the principal amount of Transfer Restricted
Securities held by such Holder for the first 90-day period immediately following
the occurrence of a Registration Default, increasing by an additional
one-quarter of one percent (0.25%) per annum on the principal amount of affected
Transfer Restricted Securities with respect to each subsequent 90-day period
thereafter up to a maximum amount of Additional Interest for all Registration
Defaults of one-half of one percent (0.50%) per annum on the principal amount of
Transfer Restricted Securities. Additional Interest shall accrue from and
including the date on which any such Registration Default shall occur, to but
excluding the earlier of (1) the date on which all Registration Defaults have
been cured or (2) the date on which such affected Transfer Restricted Securities
cease to be Transfer Restricted Securities within the meaning of this Agreement.

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is

 

8



--------------------------------------------------------------------------------

pending and (2) a Holder of Transfer Restricted Securities or Exchange
Securities who is not entitled to the benefits of the Shelf Registration
Statement (including because such Holder has failed to comply with the paragraph
immediately following clause (p) of Section 3) shall not be entitled to
Additional Interest with respect to a Registration Default that pertains to the
Shelf Registration Statement.

(f) The Company shall notify the Trustee within one Business Day after each date
on which an event occurs in respect of which Additional Interest is required to
be paid. Any amounts of Additional Interest due pursuant to this Section 2 will
be payable in addition to any other interest payable from time to time with
respect to the Transfer Restricted Securities in cash semi-annually on the
interest payment dates specified in the Indenture (to the holders of record as
specified in the Indenture), commencing with the first such interest payment
date occurring after any such Additional Interest commences to accrue. The
amount of Additional Interest will be determined in a manner consistent with the
calculation of interest under the Indenture.

(g) Without limiting the remedies available to the Holders, the Company
acknowledges that any failure by the Company to comply with its obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, the Initial Purchasers or any Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Section 2(a) and Section 2(b) hereof.

 

  3. Registration Procedures.

In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible (provided, however, that the Company
shall not be required to take actions more promptly than required by Sections
2(a) and 2(b)):

(a) prepare and file with the Commission a Registration Statement on the
appropriate form under the 1933 Act, which form shall (x) be selected by the
Company, (y) in the case of a Shelf Registration, be available for the sale of
the Transfer Restricted Securities by the selling Holders thereof and (z) comply
as to form in all material respects with the applicable requirements of the 1933
Act and rules and regulations promulgated thereunder and include all financial
statements required by the Commission to be filed therewith, and use
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the Commission and remain effective in accordance with
Section 2 hereof;

(b) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period, cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the 1933 Act and keep each
Prospectus current during the period described under Section 4(3) and Rule 174
under the 1933 Act that is applicable to transactions by brokers or dealers with
respect to the Transfer Restricted Securities or Exchange Securities;

 

9



--------------------------------------------------------------------------------

(c) in the case of a Shelf Registration, furnish to each Holder of Transfer
Restricted Securities, to counsel for the Initial Purchasers, to counsel for the
Holders and to each Underwriter of an Underwritten Offering of Transfer
Restricted Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary Prospectus and any amendment or
supplement thereto and such other documents as such Holder or Underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Transfer Restricted Securities; and, subject to Section 3(i), the Company
consents to the use of such Prospectus and any amendment or supplement thereto
in accordance with applicable law by each of the selling Holders of Transfer
Restricted Securities and any such Underwriters in connection with the offering
and sale of the Transfer Restricted Securities covered by and in the manner
described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;

(d) use its commercially reasonable efforts to register or qualify the Transfer
Restricted Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Transfer Restricted Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the Commission, to
cooperate with such Holders in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in each such jurisdiction of such
Transfer Restricted Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (ii) file any general consent to
service of process or (iii) subject itself to taxation in any such jurisdiction
if it is not so subject;

(e) in the case of a Shelf Registration, notify each Holder of Transfer
Restricted Securities, counsel for the Holders and counsel for the Initial
Purchasers (or, if applicable, separate counsel for the Holders) promptly and,
if requested by any such Holder or counsel, confirm such notice in writing,
(i) when a Registration Statement has been declared effective and when any
post-effective amendment thereto has been filed and is declared effective,
(ii) of any request by the Commission or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (iv) if, between the effective
date of a Registration Statement and the closing of any sale of Transfer
Restricted Securities covered thereby, the Company receives any notification
with respect to the suspension of the qualification of the Transfer Restricted
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, (v) of the happening of any event during the period a Shelf
Registration Statement is effective which makes any statement made in such Shelf
Registration Statement or the related Prospectus untrue in any material respect
or which

 

10



--------------------------------------------------------------------------------

requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading, (vi) of any
determination by the Company that a post-effective amendment to a Registration
Statement would be appropriate and (vii) of any Suspension Period;

(f) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;

(g) in the case of a Shelf Registration, furnish to each Holder of Transfer
Restricted Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);

(h) in the case of a Shelf Registration, cooperate with the selling Holders of
Transfer Restricted Securities to facilitate the timely preparation and delivery
of certificates representing Transfer Restricted Securities (if such Securities
are certificated) to be sold and not bearing any restrictive legends (unless
required by applicable securities laws) and enable such Transfer Restricted
Securities to be in such denominations (consistent with the provisions of the
Indenture) and registered in such names as the selling Holders may reasonably
request at least two Business Days prior to the closing of any sale of Transfer
Restricted Securities;

(i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) or (vii) hereof, use its commercially reasonable
efforts to prepare and file with the Commission a supplement or post-effective
amendment to a Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Transfer Restricted Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Company
agrees to notify the Holders to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and the Holders hereby agree
to suspend use of the Prospectus until the Company has amended or supplemented
the Prospectus to correct such misstatement or omission and has furnished copies
of the amended or supplemented Prospectus to the Holders or until the Company
notifies the Holders that the sale of the Transfer Restricted Securities may be
resumed;

(j) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus (except any amendment or supplement solely to add additional
selling securityholders), provide copies of such document to the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) and make such representatives of the
Company as shall be reasonably requested by the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) available for discussion of such document, and shall not at any

 

11



--------------------------------------------------------------------------------

time file or make any amendment to the Shelf Registration Statement, any
Prospectus or any amendment of or supplement to a Shelf Registration Statement
or a Prospectus (except any amendment or supplement solely to add additional
selling securityholders) of which the Initial Purchasers and their counsel (and,
in the case of a Shelf Registration Statement, the Holders or their counsel)
have not been previously advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders or their counsel) shall reasonably object;

(k) obtain a CUSIP number for all Exchange Securities or Transfer Restricted
Securities, as the case may be, not later than the effective date of the
applicable Registration Statement;

(l) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Transfer Restricted Securities, as the case may be, and cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use commercially reasonable best efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the Commission to enable
the Indenture to be so qualified in a timely manner;

(m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Transfer Restricted Securities, any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, and attorneys and accountants designated by the Holders, at
reasonable times and in a reasonable manner, all financial and other records,
pertinent documents and properties of the Company and cause the respective
officers, directors and employees of the Company to supply all information
reasonably requested by any such representative, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement, in each case, that
would customarily be reviewed or examined in connection with “due diligence”
review of the Company;

(n) use its reasonable best efforts to cause the Exchange Securities to continue
to be rated by two nationally recognized statistical rating organizations (as
such term is defined in Rule 436(g)(2) under the 1933 Act), if the Transfer
Restricted Securities have been rated;

(o) if reasonably requested by any Holder of Transfer Restricted Securities
covered by a Registration Statement, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and (ii) make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received
notification of the matters to be incorporated in such filing; and

(p) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably

 

12



--------------------------------------------------------------------------------

requested by the Holders of a majority of the Transfer Restricted Securities
being sold thereunder) in order to expedite or facilitate the disposition of
such Transfer Restricted Securities thereunder including, but not limited to,
pursuant to an Underwritten Offering and in such connection, (i) to the extent
possible, make such representations and warranties to the Holders and any
Underwriters of such Transfer Restricted Securities with respect to the business
of the Company, the Registration Statement, Prospectus and documents
incorporated by reference or deemed incorporated by reference, if any, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (ii) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders of a majority in principal amount of the Transfer Restricted Securities
being sold under such Shelf Registration Statement, such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of Transfer
Restricted Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “comfort” letters from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountant of any subsidiary of the Company, or of any
business acquired by the Company for which financial statements and financial
data are or are required to be included in the Registration Statement) addressed
to each selling Holder and Underwriter of Transfer Restricted Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with underwritten offerings, and
(iv) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Transfer Restricted
Securities being sold under such Shelf Registration Statement or by the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

In the case of a Shelf Registration Statement, the Company may require each
Holder of Transfer Restricted Securities to furnish to the Company such
information regarding the Holder and the proposed distribution by such Holder of
such Transfer Restricted Securities as the Company may from time to time
reasonably request in writing. No Holder of Transfer Restricted Securities may
include its Transfer Restricted Securities in such Shelf Registration Statement
unless and until such Holder furnishes such information to the Company. Each
Holder including Transfer Restricted Securities in a Shelf Registration
Statement shall agree to furnish promptly to the Company all information
regarding such Holder and the proposed distribution by such Holder of such
Transfer Restricted Securities required to make the information previously
furnished to the Company by such Holder not materially misleading.

In connection with an Exchange Offer Registration, each Holder exchanging
Securities for Exchange Securities shall be required to represent that (i) the
Exchange Securities are being obtained in the ordinary course of business of the
Person receiving such Exchange Securities, whether or not such Person is a
Holder, (ii) neither such Holder nor any such other Person has an arrangement or
understanding with any Person to participate in the distribution of Exchange
Securities, (iii) other than as set forth in

 

13



--------------------------------------------------------------------------------

Section 4, if the Holder is not a broker-dealer, or is a broker-dealer but will
not receive Exchange Securities for its own account in exchange for Securities,
neither the Holder nor any such other Person is engaged in or intends to
participate in a distribution of the Exchange Securities and (iv) neither the
Holder nor any such other Person is an “affiliate” of the Company within the
meaning of Rule 405 under the Securities Act or, if such Person is an
“affiliate,” that such Holder will comply with the registration and prospectus
delivery requirements of the Securities Act to the extent applicable.

In the case of a Shelf Registration, each Holder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 3(e)(v) hereof or of a Suspension Period, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to a
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof, and, if
so directed by the Company, such Holder will destroy or deliver to the Company
(at its expense) all copies in its possession, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Transfer
Restricted Securities current at the time of receipt of such notice.

If the Company shall give any such notice to suspend the disposition of Transfer
Restricted Securities pursuant to a Registration Statement, the Company shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions.

The Holders of Transfer Restricted Securities covered by a Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the Transfer
Restricted Securities included in such offering, provided that such Underwriters
shall be reasonably acceptable to the Company.

 

  4. Participation of Broker-Dealers in Registered Exchange Offer.

(a) The parties hereto understand that the Staff of the Commission has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Registered Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”), may be deemed to be an
“underwriter” within the meaning of the 1933 Act and must deliver a prospectus
meeting the requirements of the 1933 Act in connection with any resale of such
Exchange Securities.

The Company understands that it is currently the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which

 

14



--------------------------------------------------------------------------------

Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.

(b) In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided, that:

(i) the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Company to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and

(ii) the application of the Shelf Registration procedures set forth in Section 3
of this Agreement to an Exchange Offer Registration, to the extent not required
by the positions of the Staff of the Commission or the 1933 Act and the rules
and regulations thereunder, will be in conformity with the reasonable request in
writing to the Company by the Initial Purchasers or with the reasonable request
in writing to the Company by one or more broker-dealers who certify to the
Initial Purchasers and the Company in writing that they anticipate that they
will be Participating Broker-Dealers; and provided further, that, in connection
with such application of the Shelf Registration procedures set forth in
Section 3 to an Exchange Offer Registration, the Company shall be obligated
(x) to deal only with the Initial Purchasers, as representatives of the
Participating Broker-Dealers, unless they elect not to act as such
representatives, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers, which will be counsel to the
Initial Purchasers unless such counsel elects not to so act and (z) to cause to
be delivered only one, if any, “comfort” letter with respect to the Prospectus
in the form existing on the last Exchange Date and with respect to each
subsequent amendment or supplement, if any, effected during the period specified
in clause (i) above.

(c) The Initial Purchasers shall have no liability to the Company, other than as
Holders in accordance with the terms hereof, or to any other Holder with respect
to any request that they may make pursuant to Section 4(b) above.

 

15



--------------------------------------------------------------------------------

  5. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless the Initial Purchasers,
each Holder and each Person, if any, who controls the Initial Purchasers or any
Holder within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act, or is under common control with, or is controlled by, the Initial
Purchasers or any Holder (each, a “Participant”), from and against all losses,
claims, damages and liabilities (including, without limitation, any legal fees
or other expenses reasonably incurred by a Participant in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Transfer Restricted Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) forming a part of such
Registration Statement, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon and in
conformity with information relating to the Initial Purchasers or any Holder, as
the case may be, furnished to the Company in writing by such Initial Purchasers
or selling Holder expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company will also enter into an
underwriting agreement pursuant to which the Company will agree to indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in such Underwritten Offering, their officers and
directors and each Person who controls such Persons (within the meaning of
either Section 15 of the 1933 Act or Section 20 of the 1934 Act) to the same
extent as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement for such Underwritten
Offering.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, and
each of their respective directors and officers who sign the Registration
Statement and each Person, if any, who controls the Company, the Initial
Purchasers and any other selling Holder within the meaning of either Section 15
of the 1933 Act or Section 20 of the 1934 Act to the same extent as the
foregoing indemnity from the Company to the Initial Purchasers and the Holders
pursuant to Section 5(a), but only with reference to information relating to
such Holder furnished to the Company in writing by such Holder expressly for use
in any Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto).

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“Indemnified Party”)

 

16



--------------------------------------------------------------------------------

shall promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing, but the failure to so promptly notify the
Indemnifying Party shall not negate the obligation to so indemnify such
Indemnified Party unless the Indemnifying Party is materially prejudiced by such
delay, and the Indemnifying Party, upon request of the Indemnified Party, shall
retain counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and, in the
opinion of counsel to the Indemnifying Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the Indemnifying Party shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for (a) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Initial Purchasers and all
Persons, if any, who control the Initial Purchasers within the meaning of either
Section 15 of the 1933 Act or Section 20 of the 1934 Act, (b) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Company, its directors, its officers who sign the Registration Statement and
each Person, if any, who controls the Company within the meaning of either such
Section and (c) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Holders and all Persons, if any, who
control any Holders within the meaning of either such Section, and that all such
fees and expenses shall be reimbursed as they are incurred. In such case
involving the Initial Purchasers and Persons who control the Initial Purchasers,
such firm shall be designated in writing by the Initial Purchasers. In such case
involving the Holders and such Persons who control Holders, such firm shall be
designated in writing by the Majority Holders. In all other cases, such firm
shall be designated by the Company. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent but,
if settled with such consent or if there be a final judgment for the plaintiff,
the Indemnifying Party agrees to indemnify the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement (i) includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding and
(ii) does not include a statement as to, or admission of, fault, culpability or
failure to act by or on behalf of such Indemnified Person.

(d) If the indemnification provided for in paragraph (a) or paragraph (b) of
this Section 5 is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims,

 

17



--------------------------------------------------------------------------------

damages or liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party or parties on the one hand and of the
Indemnified Party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative fault of the
Company and the Holders will be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 5(d) are several in proportion to the respective
principal amount of Transfer Restricted Securities of the applicable Holder that
were registered pursuant to a Registration Statement.

(e) The Company and each Holder agree that it would not be just or equitable if
contribution pursuant to Section 5(d) above were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 5(d) above. The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages
and liabilities referred to in Section 5(d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, no Holder shall be required to contribute any amount in excess of the
amount by which the total price at which Transfer Restricted Securities were
sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling the Initial Purchasers or any
Holder, or by or on behalf of the Company, its officers or directors or any
Person controlling the Company, (iii) acceptance of any of the Exchange
Securities or (iv) any sale of Transfer Restricted Securities pursuant to a
Shelf Registration Statement.

6. Miscellaneous.

(a) No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Transfer Restricted
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s
other issued and outstanding securities under any such agreements.

 

18



--------------------------------------------------------------------------------

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Transfer Restricted
Securities affected by such amendment, modification, supplement, waiver or
consent; provided, however, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof or this
paragraph (b) shall be effective as against any Holder of Transfer Restricted
Securities unless consented to in writing by such Holder.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement and (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c).

All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage pre-paid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next Business Day if timely
delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Securities
and the Purchase Agreement. Without limiting the foregoing, if the Company
directly or indirectly consolidates with or merges with or into, or sells,
assigns, transfers, leases, conveys or otherwise disposes of all or
substantially all of its assets and properties and the assets and properties of
its subsidiaries (taken as a whole) in one or more related transactions to
another person, the person formed by or surviving any such consolidation or
merger (if other than the Company) or the person to which such sale, assignment,
transfer, lease, conveyance or other disposition has been made shall expressly
assume all of the Company’s obligations of this Agreement. If any transferee of
any Holder acquires Transfer Restricted Securities, in any manner, whether

 

19



--------------------------------------------------------------------------------

by operation of law or otherwise, such Transfer Restricted Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Transfer Restricted Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits hereof.
The Initial Purchasers shall have no liability or obligation to the Company with
respect to any failure by a Holder to comply with, or any breach by any other
Holder of, any of the obligations of such Holder under this Agreement.

(e) Purchases and Sales of Securities. The Company shall not, and shall not
permit any of its affiliates (as defined in Rule 405 under the 1933 Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(f) Third Party Beneficiary. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, shall be bound by all of the terms and
provisions of this Agreement and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together will
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by the laws of the State of
New York.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written: BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES LLC RBC CAPITAL MARKETS, LLC SCOTIA CAPITAL (USA) INC.

TD SECURITIES (USA) LLC

on behalf of themselves and as

representatives of the several Initial

Purchasers listed on Schedule I hereto

 

BARCLAYS CAPITAL INC. By:  

/s/ Gregory J. Hall

Name:   Gregory J. Hall Title:   Managing Director J.P. MORGAN SECURITIES LLC
By:  

/s/ Robert Bottamedi

Name:   Robert Bottamedi Title:   Vice President RBC CAPITAL MARKETS, LLC By:  

/s/ Scott G. Primrose

Name:   Scott G. Primrose Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCOTIA CAPITAL (USA) INC. By:  

/s/ Paul McKeown

Name:   Paul McKeown Title:   Managing Director TD SECURITIES (USA) LLC By:  

/s/ Elsa Wang

Name:   Elsa Wang Title:   Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Initial Purchasers:

Barclays Capital Inc.

J.P. Morgan Securities LLC

RBC Capital Markets, LLC

Scotia Capital (USA) Inc.

TD Securities (USA) LLC